ON MOTION FOR REHEARING.
GRAVES, Judge.
The original opinion herein treated the only question presented to us, and that was the claim of racial discrimination in the selection of the grand and petit juries in Johnson County that were concerned in the indictment and trial of this cause. We are content to leave such matters with the discussion thereof in the original opinion.
The facts show that appellant, an eighteen-year-old negro boy, who lived in Odessa, Texas, had started on a series of wandering about the country, riding on trains, and any other means of travel, until he possessed himself of a 193Y gray colored Dodge car. That he had also traded for a 45 calibre pistol, and on September 26, 1940, he was in Johnson County traveling rather aimlessly about from town to town, evidently bent on some kind of mischief, he having possessed himself of a pair or rubber gloves. He had reached the town of Alvarado, and went to a filling station operated by Mr. H. M. Wallace, and evidently purchased 13 gallons of gasoline, and then in an attempted holdup of Mr. Wallace the appellant shot Mr. Wallace four times, twice through the arm and twice through the body, from which wounds Mr. Wallace died; but before his death he identified appellant as the man who had shot him, and remarked to him: “It didn’t do you much good to get the 13 gallons of gasoline, did it boy?” Other witnesses saw the actual firing of the last three shots, and they testified that Mr. Wallace was dodging behind the gas pump while appellant was shooting him.
Appellant made a written statement in which he detailed the facts, and made out a complete case against himself, admitting that he shot Mr. Wallace in an attempt at robbery, a portion of such statement we quote:
*37“I asked the white attendant about selling him the gun I had. He told me no he wouldn’t need one. Then I tried to sold it to him for a tank of gas. He told me there wasn’t nothin doin. I drove off, went about two blocks in the gray Dodge— then I turned around and come back and told the white attendant at the same garage to ‘fill it up.’ He filled it up. I asked him did he have any smoking or candy, and he said he had candy but no cigarettes. After filling up the car I told him to gimme a coke. He started in the filling station and I got out and followed him. When he went to reach in the soda water box I pulled my gun and told him to get over to the cash register and give me every penny he had. I shot the first time to try to stop him not to hit him. I shot one or two more times and I meant to hit him them times. After I shot the two times he ran to the gas pumps. I runned on out and held the gun on him and made him get away from the car. I drives on off on the Fort Worth highway. He was still standing up when I drove off.”
The only defense .offered- by appellant was that he had been smoking marijuana, and was so greatly under the influence of such narcotic that he had no knowledge of what happened nor what he did neither just prior to nor immediately after the attempted robbery.
The careful trial court gave a comprehensive charge on the doctrine of temporary insanity caused by the voluntary use of intoxicating liquor and the use of narcotics, as well as an. instruction relative to the condition of appellant’s mind at the time of making the written statement, and we find no objections nor exceptions to any portion of the court’s charge in the record. We think such charge an admirable and succinct expression of the law on the subjects treated therein.
According to the long established holdings of this court, and the statutes of this State, we are again impressed with the correctness of our holding in the original opinion herein.
There is no doubt that the testimony shows a studied and unprovoked killing in an attempted robbery of Mr. Wallace, and we have no reasonable grounds to do aught than to overrule this motion.
The motion, for a rehearing is overruled.
*38ORDER.
HAWKINS, Presiding Judge.
Upon the request of attorney for appellant an order entered the 19th day of June, 1941, directed the Clerk of the Court of Criminal Appeals to stay the issuance of the mandate for a period of ninety days from said date in order that appellant might file application for a writ of certiorari to the Supreme Court of the United States.
. It appears that appellant has taken no steps whatever to apply for a writ of certiorari; this appearing from the absence of any application for a record from the Clerk of this court. It also appears that the Clerk of this court on November 24, 1941, inquired by United States mail of the Clerk of the Supreme Court of the United States as to whether application for writ of certiorari had been filed with the Supreme Court of the United States. In reply to such inquiry the Clerk of the Supreme Court of the United States on November 27th, 1941, informed the Clerk of this court that there was no case appearing on the docket of the Supreme Court of the United States on behalf of appellant, Rogers Lee King.
Therefore, it is directed by this court that the order heretofore made on said June 19, 1941, staying the issuance of the mandate be set aside, and the Clerk of the Court of Criminal Appeals of the State of Texas is hereby directed to issue mandate to have the judgment of this court executed.
This, the 4th day of December, 1941.